DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure(s) is/are:  for the activation mechanism, a button, a capacitive switch, a dry-reed contact or a Hall sensor, as described in paragraph 7; and for the delivery device, no corresponding structure appears to be described.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 is also rejected as being indefinite because the term “high" is subjective and does not particularly and distinctly limit the metes and bounds of the claim.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this claim, the term "high" describes the voltage source in line 7 and the frequency source in line 11; however, what one of ordinary skill in the art might consider to be high, another having ordinary skill in the art might not.  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  See 2173.05(b)IV.
Further, claim 1 recites the limitation "the high-frequency source" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are rejected for depending from indefinite claim 1.   
Regarding claims 2-4, 8, each of these claims further limits the “at least one sensor” recited in claim 1; however, the “at least one sensor” is optional in claim 1, and therefore, is not required.  Instead, the claimed invention can comprise  “at least one transmitting and/or receiving module”.  As a result it is unclear if each of these claims is further limiting claim 1 to require the sensor, in addition to further limiting the type of sensor it is.  For the purposes of examination, each of these claims will be assumed to require an atomizer with “at least one sensor”.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In particular, 
claim 2 recites the broad recitation “at least one sensor is formed for detecting the voltage and/or the current intensity of the high-voltage source”, and the claim also 
claim 6 recites the broad recitation “at least one charging device for charging the energy source”, and the claim also recites “in particular as a standardized connection” which is the narrower statement of the range/limitation, and the claim also recites “preferably as a USB connection” which is the narrowest statement of the range/limitation;
claim 15 recites the broad recitation “process and/or display and/or pass on these data”, and the claim also recites “in particular use them for providing operating states or device parameters” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 further limits the “at least one transmitting and/or receiving module” recited in claim 1; however, the “at least one transmitting and/or receiving module” is optional in claim 1, and therefore, is not required.  Instead, the claimed invention can comprise  “at least one sensor”.  As a result, it is unclear if claim 5 is further limiting claim 1 to require the transmitting and/or receiving module, in addition to further limiting the transmitting and/or receiving module.  For the purposes of examination, this interpretation will be assumed.  
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3, 5-8, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabe et al. (US 2016/0022011).
Regarding claim 1, Rabe teaches an electrostatic atomizer (10) for liquids (par. 1, 56, 57), at least comprising: a housing (12), an electrical energy source (24), an activation mechanism (32, see par. 27), control electronics (30), a high-voltage source (par. 56-57 - inherent to electrostatic spray devices), a liquid tank (36), a delivery device (188), atomizer nozzles (par. 28 - the cartridge 36 may include a nozzle array), the control electronics and the high-frequency source being arranged in an interior space of the housing (par. 27; fig. 1 - the entire atomizer is contained within the housing), wherein the control electronics comprise at least one sensor (46) and at least one transmitting and/or receiving module (par. 27 - “apparatus 27 may be capable of wireless communication and be controlled remotely).
Regarding claim 3, Rabe teaches the electrostatic atomizer described regarding claim 1, and further wherein the at least one sensor is formed for detecting the intensity and/or the wavelength of incident light (par. 28).
claim 5, Rabe teaches the electrostatic atomizer described regarding claim 1, and further wherein the at least one transmitting and/or receiving module can be connected via a radio link (par. 97 - a Bluetooth connection is a radio link) to a cell phone or tablet (par. 27, 97).    
Regarding claim 6, Rabe teaches the electrostatic atomizer described regarding claim 1, and further wherein the energy source is formed as a chargeable electrical store and the atomizer comprises at least one charging device for charging the energy source, the charging device being formed in particular as a standardized connection, preferably as a USB connection (par. 96).
Regarding claim 7, Rabe teaches the electrostatic atomizer described regarding claim 6, and further wherein the energy source is formed as a chargeable electrical store and the atomizer comprises at least one charging device for charging the energy source, while the charging device is formed as an electromagnetic coil of an inductive charging device, the coil preferably being arranged within the housing, either on a head portion or on a grip portion (par. 95).
Regarding claim 8, Rabe teaches the electrostatic atomizer described regarding claim 1, and further wherein the at least one sensor  is formed for detecting an amount of liquid taken from the liquid tank or for detecting a filling level of liquid in the liquid tank (par. 97 - “fill level of the cartridge 36).
Regarding claim 12, Rabe teaches method for operating the atomizer described regarding claim 1, wherein the control electronics transfer sensor data from at least one sensor via at least one transmitting and/or receiving module to an external device (par. 28 - “external devices”) and the external device processes the data and/or displays them and/or passes them on (par. 28 - “e.g., for tracking treatments, such as skin tone affects, time of use, etc.”).
Regarding claim 13, Rabe teaches method for operating the atomizer described regarding claim 1, wherein the control electronics obtain sensor data of at least one sensor (272) via at least one transmitting 
Regarding claim 14, Rabe teaches method for operating the atomizer described regarding claim 1, wherein the control electronics transfer data concerning operating states and/or device parameters via at least one transmitting and/or receiving module to an external device (par. 28 - “external devices”) and the external device processes and/or displays and/or passes on the data (par. 28 - “e.g., for tracking treatments, such as skin tone affects, time of use, etc.”).
Regarding claim 15, Rabe teaches method for operating the atomizer described regarding claim 1, wherein the control electronics obtain data via at least one transmitting and/or receiving module (274) from an external device (250) and the control electronics process and/or display and/or pass on these data (par. 97 - “an indication may be provided by the…apparatus 10 itself”), in particular use them for providing operating states or device parameters.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffee et al. (US 4,467,961).
Regarding claim 1, Coffee teaches an electrostatic atomizer (201) for liquids (col. 2, ln. 9-10), at least comprising: a housing (340/341), an electrical energy source (171), an activation mechanism (224, see col. 8, ln. 44-46 and fig. 10), control electronics (343), a high-voltage source (355), a liquid tank (209/210), a delivery device (228), atomizer nozzles (351), the control electronics and the high-frequency source being arranged in an interior space of the housing (fig. 17), wherein the control electronics comprise at least one sensor (103/110, see col. 19, ln. 48-50 and col. 6, ln. 22-24, 42-45) and at least one transmitting and/or receiving module (col. 19, ln. 42-46).
claim 2, Coffee teaches the electrostatic atomizer described regarding claim 1, and further wherein at least one sensor is formed for detecting the voltage and/or the current intensity of the high-voltage source, in particular for detecting the loading of the high-voltage source (col. 19, ln. 48-50 and col. 6, ln. 22-24, 42-45).
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minakuchi et al. (US 2013/0146684).
Regarding claim 1, Minakuchi teaches an electrostatic atomizer (1) for liquids (par. 1), at least comprising: a housing (10), an electrical energy source (18), an activation mechanism (15), control electronics (2), a high-voltage source (50), a liquid tank (71), a delivery device (41), atomizer nozzles (72), the control electronics and the high-frequency source being arranged in an interior space of the housing (fig. 2), wherein the control electronics comprise at least one sensor (29/30).
Regarding claim 4, Minakuchi teaches the electrostatic atomizer described regarding claim 1, and further wherein the at least one sensor is formed for detecting the air- 17 - temperature and/or the humidity of the air in the surrounding area of the atomizer (par. 70).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rabe in view of Conroy et al. (US 2015/0297776).

Conroy teaches an atomizer (402) comprising control electronics (par. 70 - “Each diffusion device may contain a processor…”) and a liquid tank (404) with a memory, in particular an RFID marking on the liquid tank that can be read and/or written by the control electronics (par. 91 - “…an RFID tag associated with at least one of the reservoir and the atomizer head assembly, wherein when an RFID reader operably connected to the scent diffusion device recognizes the RFID tag, scent is dispensed from the cartridge.”; par. 261).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid tank of the electrostatic atomizer of Rabe to further include a memory, in particular an RFID marking on the liquid tank that can be read and/or written by the control electronics, as taught by Conroy.  Conroy further teaches providing an RFID marking on the liquid tank is an anti-tampering feature that prevents liquid tanks that are not configured to be used in the atomizer from being installed (par. 261)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rabe in view of Coffee and Minakuchi.
Rabe discloses the electrostatic atomizer described regarding claim 1, and further wherein the at least one sensor is formed for detecting the intensity and/or the wavelength of incident light (par. 28).  Rabe does not disclose wherein the control electronics also comprises sensors for detecting the temperature and/or humidity of the air in the surrounding area of the atomizer and for detecting the voltage and/or the current intensity.

Minakuchi teaches the electrostatic atomizer having a sensor for detecting the temperature and/or humidity of the air in the surrounding area of the atomizer, as described regarding claim 4 above.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrostatic atomizer of Rabe to further comprise sensors for detecting the temperature and/or humidity of the air in the surrounding area of the atomizer and for detecting the voltage and/or the current intensity, as taught by Minakuchi and Coffee, respectively.  Minakuchi further teaches that a sensor that detects humidity allows the atomizer to be controlled to be in a range where the user is expected to feel comfortable (par. 17).  Coffee further teaches that a sensor for detecting the voltage and/or the current intensity allows malfunctions of the atomizer to be identified (col. 6, ln. 27-35, 46-52).   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rabe in view of Coffee and Minakuchi, and further in view of Conroy.
Rabe in view of Coffee and Minakuchi discloses the electrostatic atomizer described regarding claim 10.  Rabe in view of Coffee and Minakuchi does not disclose wherein the control electronics comprise a number of sensors for detecting a position and/or a movement in space, with the control electronics making it possible for changes in position and/or movement sequences to be detected, stored and analyzed.
Conroy teaches an atomizer (402) comprising control electronics (par. 70 - “Each diffusion device may contain a processor…”) and sensors for detecting a position and/or a movement in space (par. 137 - “the diffusion devices may have a proximity detection capability”), with the control 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrostatic atomizer of Rabe in view of Coffee and Minakuchi to further comprise a number of sensors for detecting a position and/or a movement in space, with the control electronics making it possible for changes in position and/or movement sequences to be detected, stored and analyzed, as taught by Conroy, since this was known to allow the performance of the atomizer to be adjusted for altitude.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752